Citation Nr: 0205028	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant served on active duty in the United States Army 
from January 1955 to December 1957.  He also had a period of 
active duty for training in the Air National Guard from July 
1980 to December 1981, with additional periods of unverified 
inactive service in Army and Air National Guard units from 
the states of Michigan and Louisiana.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service-connection for hearing 
loss was denied.  

The Board remanded this case in February 2001.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  An organic disease of the nervous system, bilateral 
sensorineural hearing loss, was not demonstrated within one 
year after separation from service.  

2.  Competent medical evidence attributing bilateral 
sensorineural hearing loss to service has not been presented.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated during the veteran's active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The September 1998 and the October 2001 rating decisions, 
October 1998 Statement of the Case, September 2000 and 
October 2001 Supplemental Statements of the Case, as well as 
the June 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran was afforded a VA audio examination in June 1997.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  Organic diseases of the 
nervous system-including sensorineural hearing loss-will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  This presumption is 
rebuttable by probative evidence to the contrary.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The veteran's active duty ended in December 1957.  The first 
diagnosis of bilateral sensorineural hearing loss was in 
February 1997.  This was over 39 years after his separation 
from service.  Since competent evidence of an organic disease 
of the nervous system, bilateral sensorineural hearing loss, 
was not shown within 1 year after separation from service the 
veteran is not entitled to a presumption of service 
connection.  

The medical evidence of record confirms the veteran has a 
bilateral sensorineural hearing loss.  Indeed, a February 
1997 private hospital Discharge Summary included bilateral 
deafness.  The March 1997 private audiological evaluation 
findings included high frequency sensorineural hearing loss.  
The March 1997 Discharge record principal diagnosis included 
decreased hearing.  In a May 1997 letter a private physician 
wrote that an audiogram indicated a high frequency 
sensorineural hearing loss.  The June 1997 VA ear examination 
impression was normal ear examination.  The veteran reported 
that he stared having a hearing problem while he was in the 
service which, according to him, was cause by exposure to 
loud noises of artillery guns in the Army, generator, 
missiles and jet engine noise while he was in the Air Force.  

In response to the Board's July 2000 remand the VA Medical 
Center in New Orleans indicated that they were not able to 
produce the June 1997 audiology examination.  Audiology had 
already purged those records for that time and there was 
nothing in the medical record.  However, they were able to 
provide the March 1998 VA Audiological Evaluation Report.  
The impressions were right ear mild to severe mid and high 
frequency sensorineural hearing loss and left ear moderate to 
severe mid and high frequency sensorineural hearing loss.

The results of those various hearing tests confirm the 
veteran's bilateral sensorineural hearing loss is of 
sufficient severity to meet the threshold criteria of 38 
C.F.R. § 3.385 to be considered a hearing "disability" for VA 
compensation purposes.  So these points are not disputed, and 
the dispositive issue in this appeal is whether there is 
competent medical evidence that links inservice noise 
exposure to the current bilateral sensorineural hearing loss.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also discussed 
in Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service medical records show that the veteran's hearing was 
15/15 on the November 1957 Report of Medical Examination at 
separation.  The January 1974 Hearing Conservation Data 
estimate of hearing was good.  The March 1974 Hearing 
Conservation Data estimate of hearing was fair.  The 
September 1977 Hearing Conservation Data remarks included 
"29 Mar 80 no longer works in hazardous noise area".  
Bilateral high frequency hearing loss was listed in the 
summary of defects and diagnoses portion of the April 1979 
Report of Medical Examination.  The October 1980, October 
1981 and December 1981 Hearing Conservation Data estimate of 
hearing was good.  

No audiologist or physician, VA or private, has attributed 
the veteran's bilateral sensorineural hearing loss to 
inservice noise exposure.  The veteran has not asserted and 
the evidence does not show that he was engaged in combat with 
the enemy; thus, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2001) is not for application in this case.  We have 
considered the veteran's statements, however, as a lay person 
he lacks the medical expertise and training to provide 
competent evidence linking his current disability to service.  
Layno v. Brown, 6 Vet. App. at 469.  

In the absence of competent evidence linking the current 
bilateral sensorineural hearing loss to service or inservice 
noise exposure, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service-connection for bilateral sensorineural hearing loss 
is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

